GARTH, Circuit Judge,
dissenting:
My disagreement with the majority is a fundamental one. We disagree on the level of intent required for a viable, due process based, § 1983 claim. The majority today, in disregard of Supreme Court instruction, has conclusorily asserted that allegations of gross negligence or deliberate indifference are sufficient to sustain a due process § 1983 claim. By using these terms interchangeably, and by not giving content to their meaning, the majority has failed to announce a meaningful standard that can be applied by the bar, the district court and indeed this court.
The standard that I understand is the appropriate due process, § 1983 standard, requires affirmative pleading either of intentional action or of an abuse of power by state officials, or of actions or inactions which may be deemed tantamount to an intentional act. Moreover, so that there is clear meaning, uniformity and certainty in the definition of the standard itself, as well as in its application to particular facts, I would define “intentional” in terms of the Restatement (Second) of Torts, § 8A.
The word “intent is used ... to denote that the actor desires to cause consequences of his act, or that he believes that the consequences are substantially certain to result from it.
Comment: * * *
b____ Intent is not, however, limited to consequences which are desired. If the actor knows that the consequences are certain, or substantially certain, to result from his act, and still goes ahead, he is treated by the law as if he had in fact desired to produce the result.1
Id. See also Boudeloche v. Grow Chemical Coatings Corp., 728 F.2d 759, 761 (5th Cir.1984).
Also of concern to me is the majority opinion’s departure from our precedents which require that civil rights complaints must be specifically pleaded, and the majority’s apparent approval of a civil rights cause of action which charges a municipality with having violated a detainee’s constitutional rights where the detainee has taken her own life.
I dissent.
I.
In the context of this case, where Col-burn as Administratrix alleges a violation of Stierheim’s constitutional rights (in particular her due process liberty interest), a § 1983 cause of action requires, as I have indicated above, an affirmative pleading of intentional actions by state officials or an abuse of power by state officials or actions or inactions by state officials which are tantamount to an intentional act. Unless one of these three elements is properly pleaded with specific facts supporting the allegation, the complaint cannot survive a *676motion to dismiss. Daniels v. Williams, 474 U.S. 327, 331-32, 106 S.Ct. 662, 665-66, 88 L.Ed.2d 662, Davidson v. Cannon, 474 U.S. 344, 347-48, 106 S.Ct. 668, 670-71, 88 L.Ed.2d 677.2 In Daniels, the complainant was a prison inmate who had tripped on the stairs because a pillow had been left there by a deputy sheriff. Daniels brought suit under § 1983 alleging that he had been “... deprived ... of his ‘liberty’ interest in freedom from bodily injury.” Daniels, 474 U.S. at 328, 106 S.Ct. at 664. The Supreme Court affirmed the grant of summary judgment in favor of the deputy sheriff, holding that the Due Process Clause is not implicated by a state official’s negligent act which caused unintended injury to life, liberty or property. The Court noted that the guarantee of due process provided by the Fourteenth Amendment has historically “been applied to deliberate decisions of government officials to deprive a person of life, liberty or property.” Id. 106 S.Ct. at 665 (emphasis in original). In addition, Daniels held that a sufficient due process § 1983 claim must also allege arbitrariness and abuse of power by state officials. Id. See also Partridge v. Two Unknown Police Officers of Houston, 791 F.2d 1182, 1183 (5th Cir.1986).
Similarly, in Davidson,3 the Supreme Court held that the Due Process Clause was designed to protect against “abusive government conduct” in which government power is employed as “an instrument of oppression.” The Court explained that:
the Due Process clause of the Fourteenth Amendment is not implicated by the lack of due care of an official causing unintended injury to life, liberty or property.
* ¡it * # * *
[t]he guarantee of Due Process has never been understood to mean that the State must guarantee due care on the part of its officials.
Id. at 670.
Furthermore, the majority understandably equates the protections afforded pris*677oners under the Eighth Amendment with the protections afforded detainees under the Due Process Clause of the Fourteenth Amendment. Maj. Op. at 668. See also Williams v. Mussomelli, 722 F.2d 1130, 1132-34 (3d Cir.1983); Rhodes v. Robinson, 612 F.2d 766, 773 (3d Cir.1979). Yet the majority ignores the fact that in Estelle v. Gamble, 429 U.S. 97, 97 S.Ct. 285, 50 L.Ed. 2d 251 (1976), the Supreme Court held that in order to state a cognizable Eighth Amendment, § 1983 claim, “a prisoner must allege acts or omissions sufficiently harmful to evidence deliberate indifference to serious medical needs.” Id. at 106 97 S.Ct. at 292 (emphasis added).
In Whitley v. Albers, 475 U.S. 312, 319-20, 106 S.Ct. 1078, 1084-85, 89 L.Ed.2d 251 (1986), the Supreme Court reaffirmed the Estelle standard, and held that it applied in contexts other than a prisoner’s medical needs. Whitley involved a prison guard’s shooting of a prisoner during a prison riot. The Supreme Court, in upholding a directed verdict for the prison authorities, stated that:
it is obduracy and wantonness, not inadvertence or error in good faith, that characterize the conduct prohibited under the Cruel and Unusual Punishments Clause, whether the conduct occurs in connection with establishing conditions of confinement, supplying medical needs, or restoring official control over a tumultuous cellblock.
Id. at 319, 106 S.Ct. at 1084.
In order to establish a viable claim, the Court held that a plaintiff must show acts which “evinced such wantonness with respect to the unjustified infliction of harm as is tantamount to a knowing willingness that it occur.” Id. at 321, 106 S.Ct. at 1085. (emphasis added). See also Campbell v. Greer, 831 F.2d 700, 702 (7th Cir.1987) (Liability under the Eighth Amendment “requires at a minimum, that prison officials have realized there was imminent danger and have refused — consciously refused, knowingly refused — to do anything about it.”);4 Duckworth v. Franzen, 780 F.2d 645, 654 (7th Cir.1985) (Liability requires “an act so dangerous that the defendant’s knowledge of the risk can be inferred.”), cert. denied, — U.S. -, 107 S.Ct. 71, 93 L.Ed.2d 28 (1986).
I recognize that Daniels reserved the general question “whether something less than intentional conduct, such as recklessness or ‘gross negligence’ is enough to trigger the protections of the Due Process Clause.” Daniels v. Williams, 474 U.S. 327, 334 n. 3, 106 S.Ct. 662, 667 n. 3, 88 L.Ed.2d 663. Indeed, it is precisely because the Supreme Court has given no definitive guidance in this area but has sketched only a general outline, that I believe this court as an institution, has the responsibility to fill in the undefined area that remains. The standard which I believe is the correct standard, is the one set forth at the outset of this dissent, which conforms with the Supreme Court’s instruction in Daniels, Davidson and Whitley. Thus, a viable due process § 1983 claim must allege intentional acts by state officials, their abuse of power, or their actions or inactions which are tantamount to intentional acts, which deprive a person of his life, liberty or property.
In short, under this standard, given a spectrum with a negligent act at one end and an intentional act at the other, no claim would lie under the Due Process Clause and § 1983, if the challenged conduct fell in that part of the spectrum where the act was not sufficiently intentional to be con*678strued as an abuse of power or where an action or inaction was not tantamount to an intentional act. The majority opinion largely ignores Daniels, Davidson and Whitley, thereby erring in “effectively collapsing] the distinction between mere negligence and wanton conduct.” Whitley, 475 U.S. at 322, 106 S.Ct. at 1086.
Even in Partridge v. Two Unknown Police Officers of Houston, 791 F.2d 1182 (5th Cir.1986), the case upon which the majority relies so heavily, the Fifth Circuit required that the Partridge plaintiffs show “a deliberately adopted policy that constituted indifference” and a “deliberate pattern of conduct” amounting to “the kind of arbitrariness and abuse of power that is preserved as a component of the due process clause____” Id. at 1183.5
Colburn has not even alleged facts which would have been deemed sufficient by the Partridge court, nor does she contend that she will be able to do so after discovery. (If indeed discovery was even implicated in a 12(b)(6) proceeding. See Part III, infra.) Indeed, neither the complaint upon which the district court ruled, nor Colburn’s memorandum “amending” that complaint, to which the majority addresses itself, meet the due process § 1983 standard to which I have adverted. At best, Colburn’s complaint and purported amendments set forth a cause of action for negligence.
Nor does Colburn demonstrate how each defendant was personally involved in the intentional deprivation of Stierheim’s constitutional rights.6 See Bracey v. Grenoble, 494 F.2d 566 (3d Cir.1974). Colburn’s complaint alleges no more than a failure to adequately search, supervise, and monitor. Following are its relevant paragraphs:
14. At approximately 5:00 p.m. on April 30, 1985, Melinda Lee Stierheim was taken into custody by Defendant, Upper Darby Township Police Department, visibly intoxicated.
16. Prior to placing Melinda Lee Stierheim in a jail cell, Defendant, Diane Miller, searched Melinda Lee Stierheim for, among other things, contraband and hidden objects which Melinda Lee Stier-heim could use to injure herself.
17. Defendant, Diane Miller, negligently, carelessly and recklessly failed to adequately search Melinda Lee Stier-heim, permitting her to retain possession of the handgun while detained in a jail cell of Defendant, Upper Darby Township Police Department.
18. As a direct and proximate result of Defendant, Diane Miller’s, failure to adequately search Melinda Lee Stier-heim, Melinda Lee Stierheim shot herself with the handgun at approximately 9:00 p.m. on April 30,1985 and died at approximately 2:33 a.m. on May 1, 1985.
* * * * * *
20. Defendants, Diane Miller, Martin Kerns, James J. Ward, Upper Darby Township and Upper Darby Township Police Department, have exhibited a custom of laxity regarding the supervision and monitoring of their jail cells and in searching individuals taken into police custody.
* * * * * *
*679[Civil Rights Cause of Action]
34. Defendants’ custom of laxity in supervising and monitoring their jail cells and, also, in searching individuals taken into police custody exhibited gross negligence in their duties and a deliberate indifference to the medical needs of Melinda Lee Stierheim when she was taken into police custody.
35. Defendants’ gross negligence and deliberate indifference to Melinda Lee Stierheim’s medical needs, all of which was committed under color of state law while said individual Defendants were acting under the authority issued to them by Defendants, Upper Darby Township and Upper Darby Township Police Department, was a direct and proximate result of Melinda Lee Stierheim’s death and a violation of her rights under the laws and Constitution of the United States, in particular the Eighth and Fourteenth Amendments thereof and 42 U.S. C. Section 1983, et seq.
App. at 7-8, 12.
II.
Not only does Colburn’s complaint fail to allege intent, or abuse of power, or deliberate action or inaction tantamount to intent, (at least one of which is required to sustain an action charging a due process violation) but her complaint fails to allege any facts which could support such allegations. Even if general allegations of gross negligence7 or recklessness were sufficient to state a due process action under § 1983, which I suggest they are not unless they are defined as being equivalent to intent, abuse of power or deliberate action or inaction tantamount to intent, Colburn’s complaint is barren of any facts which could give content to those terms. Thus, her complaint, even as amended cannot be sustained.
I can best illustrate this concept by a hypothetical pleading. If a complaint had merely stated the conclusory allegation that a police guard had intentionally caused Stierheim’s death, that allegation by itself and without some factual support giving content to the alleged intentional act, would be insufficient under the civil rights pleading standards set forth in District Council 47, American Federation of State, County and Municipal Employees v. Bradley, 795 F.2d 310 (3d Cir.1986); Frazier v. Southeastern Pennsylvania Transportation Authority, 785 F.2d 65, 67 (3d Cir.1986); Rotolo v. Borough of Char-leroi, 532 F.2d 920, 922 (3d Cir.1976). Among other things, such an allegation provides no notice to a defendant so that an appropriate answer might be framed. See Frazier, 785 F.2d at 68. A fortiori allegations in a civil rights complaint in terms of “gross negligence,” “recklessness” or “de*680liberate indifference,” without more, are equally defective. See Colburn's Complaint 1134 & 35, App. at 12.
On the other hand, if a hypothetical complaint alleged that the police guard had intentionally caused Stierheim’s death by furnishing Stierheim with the weapon, encouraging or taunting Stierheim to shoot herself, or by encouraging or assisting in any other way, such an act to take place, then the pleading would not only meet the substantive requirements for a § 1983 due process action, it also would have met the pleading requirements of District Council 47, Frazier, and Rotolo.8
Here of course the complaint, as well as the proposed amendatory allegations, fall far short of meeting the standards of either. A § 1983 due process action must be predicated on acts of the defendant which are either intentional or which are tantamount to intentional acts. Were it otherwise, all torts resulting from mere negligence would be swept within the parameters of a § 1983 due process claim and § 1983 would become a fount of all tort litigation. Indeed, the mere inclusion of the word “reckless” or the term “gross negligence” cannot without more, convert a cause of action in negligence (not sustainable under § 1983) into a constitutional cause of action. If such were to be the case, artful pleaders, through such a device and without alleging specifically the intentional or “tantamount to intentional acts” which are challenged, could open constitutional doors to every tort cause of action. Thus, to plead such a § 1983 cause of action properly, some facts evidencing intent or acts tantamount to intent must be pleaded — here they were not.
The “facts” not pleaded but sought to be proved appear on pages 70-72 of the appendix. However, assuming the truth of these allegations and all inferences in favor of Colburn, they would establish no more than that Stierheim was known to the Upper Darby Police Department, that she was depressed, that after a fight with her boyfriend she had jumped out of the window of her apartment on to an adjoining roof, that she had scars on her wrist, that unspecified police had prevented her from taking three valium pills while in custody, that she had been “patted down” by a police matron, that this pat-down revealed one bullet, and that her cell was “merely” monitored by video camera once every half hour.
Accordingly, if we were to apply the “tantamount to intent” standard to the allegations of Colburn’s initial complaint or to Colburn’s proposed amended complaint, it is quite plain that neither can survive a 12(b)(6) motion. No matter how liberally Colburn’s complaint is construed, nothing approaching conduct “tantamount to intent,” has been or can be attributed to the defendants or any one of them.
It adds nothing to the analysis for the majority to state “... the [Colburn] claim is not a frivolous one ...” or that “[n]o precedent authorizes a federal court to dismiss this potentially meritorious claim of a constitutional violation when the relevant facts were known only to Stierheim, who is dead, and defendants, who have declined to provide the information.” Maj. op. at 673. The sole question for decision is whether Colburn’s complaint can survive a 12(b)(6) motion to dismiss.9
*681To hold that a claim is not frivolous, is to hold that all of the elements required for such a claim can be found in the allegations of the complaint. Yet neither Colburn, nor the majority opinion, has identified those elements. I have attempted to do so by arguing that actions “tantamount to intent” must be pleaded. Because they were not pleaded by Colburn, I have found the complaint deficient.
Unfortunately, however, the majority, without identifying those elements which would lead to a holding of a non-frivolous § 1983 claim, has “put the rabbit in the hat” and has badly held that Colburn’s claim is not frivolous and that it has potential merit as a constitutional claim. Indeed, if the majority opinion had defined the requirements for a “grossly negligent” standard so that a complaint could be properly tested in light of those requirements, I would be less inclined to criticize the majority’s ipse dixit statement that Colburn’s claim “is not frivolous” and that it presents a “potentially meritorious claim of constitutional violation.”
Thus, in reviewing the facts alleged in Colburn’s complaint and brief, I cannot see how those facts, even if pleaded properly, could meet the standard of “conduct tantamount to intent.” Indeed, the most that can be said is that Colburn’s allegations establish mere negligence — if that!
III.
I am also troubled by the majority’s willingness to overlook the fact that this appeal comes to us after the district court had granted a Fed.R.Civ.P. 12(b)(6) motion to dismiss. Implicit in the majority opinion is the suggestion that before the district court could rule on the defendant’s 12(b)(6) motion, the plaintiff should have been permitted discovery.10
Federal Rule of Civil Procedure 12(b)(6) does not have a provision similar to the summary judgment Rule, Fed.R.Civ.P. 56(f), permitting limited discovery to oppose a motion. However, factual development is irrelevant to the disposition of a motion under 12(b)(6). It is the legal sufficiency of the complaint which is at issue.
I cannot subscribe to converting every 12(b)(6) motion into a summary judgment motion. If the plaintiff does not have sufficient facts to satisfy the specificity required by our civil rights cases, see e.g. Rotolo v. Borough of Charleroi, 532 F.2d 920, 922 (3d Cir.1976), then it may be that the plaintiff cannot sustain a constitutional cause of action. If that is the case, then our civil rights pleading requirements have served their purpose of differentiating between constitutional torts requiring some level of intent and those which are insufficiently intentional, though they are committed by state actors, to state a constitutional violation.11
*682This, of course, does not mean that the plaintiff has been denied her day in court. Certainly on allegations such as Colburn proposes, an action for negligence would survive in an appropriate state or federal forum, but obviously not as a constitutional action. Discovery could thereupon proceed apace and if that discovery revealed constitutional abuses, nothing would then prevent the plaintiffs assertion of such a cause of action. Hence, the apparent conflict foreseen by the majority in terms of our pleading requirements and Rule 11 is chimerical. See Maj. op. at 667.
IV.
Apart from all other considerations, I cannot agree with the majority’s holding that a suicide without police assistance, involvement, or encouragement, may give rise to a constitutional violation by the police and municipal authorities. Where there have been no intentional acts on the part of the police, no abuse of power on their part and no encouragement given to the suicide by the police, no basis exists for a § 1983 due process claim when an individual takes her own life.12 Yet, Judge Slovi-ter, arguing that discovery under an amended complaint would cure any pleading deficiency, concludes that Colburn, if she can prove the allegations hypothesized in the appendix at 70-72, can sustain a valid constitutional claim against all of the defendants. See Maj. op. at p. 670. Judge Becker, on the other hand, would hold that even if the Colburn allegations, which appear in her brief on appeal and which are summarized on page 670 of the majority opinion, are proved, they would still be insufficient for a due process based § 1983 complaint unless gross negligence is construed as something less than “deliberate indifference” or “reckless disregard.” See Maj. op. at 671 n. 6.13 The allegations to which the majority refers are summarized at page 670 of the majority opinion:
(1) that the Upper Darby police were familiar with Stierheim from previous encounters as a result of her relationship with members of the “Warlocks” motorcycle gang; (2) that on the day before her suicide the Upper Darby police had been called to Stierheim’s apartment after Stierheim had jumped from the window following an argument with her boyfriend; (3) that Stierheim was extremely depressed for personal reasons; (4) that Stierheim had obvious scars on her right wrist from a previous suicide attempt; (5) that the detaining officer had to prevent Stierheim from swallowing three Valium pills she had removed from her purse; (6) that Stierheim was detained by *683the police “for her own protection”; and (7) that Miller found a live round of ammunition m Stierheim’s pocket.
I have earlier referred to these allegations in arguing that even proof of such facts, could not meet the intent and abuse of power requirements of a § 1983 due process action. For instance, who were the Upper Darby police officers who were familiar with Stierheim’s relationship with the “Warlocks” motorcycle gang? Is proof of that knowledge equivalent to an intent to encourage Stierheim’s suicide? Is proof of that knowledge to be imputed to every police officer in the police department and in the prison, including Matron Miller? Is proof of the knowledge had by “Upper Darby Police” of Stierheim’s jump from a window, or, that Stierheim had scars on her wrist, to be imputed to Matron Miller? And how can a responsible pleader charge that Miller or any of the police officers or officials knew that Stierheim was “extremely depressed for personal reasons?”
Does the fact that Stierheim had three valium pills taken from her purse lead to the inexorable conclusion that the police officer who removed them, intentionally encouraged or assisted in her suicide, or, that the knowledge of the existence of three pills must be imputed to others in the police department or in the municipality? 14
Similarly Stierheim’s detention “for her own protection,” and the disclosure of a round of ammunition in her pocket when she was “patted down” cannot be imputed to persons who were not present when the particular events transpired, nor can they lead to inferences of intentional acts on the part of any defendant to make Stierheim commit suicide. What were the acts of “gross negligence” that Colburn claims are attributable to each defendant? Complaint at ¶ 35, App. at 12. What were Stierheim’s medical needs to which somebody was “deliberately indifferent?” Complaint at II35, App. at 12.15
Thus, in the first instance, I cannot understand how the allegations on which the majority relies as forming the nucleus of a new and different complaint, could, even if established, state a § 1983 due process claim against the police and municipal authorities. Not only do these allegations fail to specify the allegedly responsible individuals, fail to establish a legal connection between any actor and knowledge held by others, fail to identify the affirmative “moving force” which might implicate the liability of the police department and the municipality16 — but even more egregiously, these allegations disclose not one scintilla of intent or actions tantamount to intent or abuse of power which are at the heart of due process civil rights actions, such as this action brought under § 1983.
A.
City of Oklahoma City v. Tuttle, 471 U.S. 808, 105 S.Ct. 2427, 85 L.Ed.2d 791 (1985) cannot be deemed to support the complaint here, or for that matter even a proposed complaint setting forth allegations which Colburn now claims represent her charges against the defendants. In Tuttle, a police officer shot and killed Tuttle at the scene of a robbery. Tuttle’s administratrix brought a § 1983 action against the police officer and Oklahoma City. Although the jury returned a verdict in favor of a police officer it held the City liable. The City appealed. The Court of Appeals held that proof of a single incident *684of unconstitutional activity by a police officer, sufficed to establish municipal liability. The Supreme Court reversed in an opinion in which now Chief Justice Rehnquist announced the judgment of the Court, stating, among other things, that the policy requirement of Monell v. New York City Dept. of Social Services,17
... should make clear that, at the least, that requirement was intended to prevent the imposition of municipal liability under circumstances where no wrong could be ascribed to municipal decision makers.
$ * * # # $
At the very least there must be an affirmative link between the policy and the particular constitutional violation alleged.
>jc sjt ‡ ‡ >j< )jc
Proof of a single incident of unconstitutional activity is not sufficient to impose liability under Monell, unless proof of the incident includes proof that it was caused by an existing, unconstitutional municipal policy, which policy can be attributed to a municipal policy maker____ But where the policy relied upon is not itself unconstitutional, considerably more proof than a single incident will be necessary in every case to establish both the requisite fault on the part of the municipality, and the causal connection between the “policy” and the constitutional deprivation.
Tuttle, 471 U.S. at 821, 823-24, 105 S.Ct. at 2436-37. (Footnotes omitted)
Thus Tuttle requires that if a custom or policy is adopted by the police department or the municipality it may only be actionable if the policy maker chooses such a policy or program or adopts such a custom in a deliberate manner, designed to result in the unconstitutional act itself, in this case, Stierheim’s suicide. As the Court in Tuttle skeptically observed:
[E]ven assuming that such a “policy” would suffice, it is open to question whether a policymaker’s “gross negligence” in establishing police training practices [here, supervision and monitoring] could establish a “policy” that constitutes a “moving force” behind subsequent unconstitutional conduct, or whether a more conscious decision on the part of the policy maker would be required.
471 U.S. at 824 n. 7, 105 S.Ct. at 2436 n. 7.
B.
It must be apparent from my discussion, that I would not have voted with the majority in Partridge, even though the allegations in Partridge are far nearer the mark in terms of intent and deliberateness than are the allegations found in the Colburn complaint. I would not have joined in the Partridge majority for much the same reasons as expressed by Judge Jolly in his Partridge dissent. 791 F.2d at 1190, I, too, cannot be convinced that when it is the deceased herself who has taken her own life, that any policy, custom, lack of supervision or lack of monitoring can provide the affirmative “moving force” which would constitute a constitutional violation. As Judge Jolly stated in Partridge "... it is contrary to common sense to believe that the [Town of Upper Darby and Upper Darby Police Department] would deliberately have adopted a policy of inadequate supervision that would lead to a strong likelihood of a detainee’s suicide.” Id. at 1191 (my emphasis).
In sum therefore, I can discern no basis for the assertion of a § 1983 due process claim against the defendants joined here, where a suicide without intentional police involvement has occurred.
V.
I have dissented in this case because I am convinced that the majority has departed from this court’s precedents insofar as the majority approves the pleading of a civil rights complaint without the required specificity.
*685Of far greater importance however, is the failure of the majority to unequivocally set forth a meaningful standard, and more particularly a “tantamount to intent” standard, for a § 1983 due process action. Moreover, the majority has failed to acknowledge Supreme Court instruction with respect to the liability of the municipal defendants and the Upper Darby Police.
I therefore dissent and because of the institutional and jurisprudential concerns which I have identified, I urge full court rehearing.18

. By actions or inactions tantamount to intent, I mean those actions in which the consequences complained of are substantially certain to re-suit, as set forth above in the quoted language from the Restatement.


. To the extent that the case of Parratt v. Taylor, 451 U.S. 527, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981) has been read as approving a mere negligence standard for a § 1983 claim which alleged violations of a constitutional due process right, it was overruled by Daniels. In Parratt, the Supreme Court held that § 1983 does not contain an independent state of mind requirement. In his concurring opinion in Parratt, Justice Powell, while agreeing with the Court that § 1983 had no state of mind requirement, argued that the intent issue was still germane in a § 1983 action in determining the elements for a cause of action for a violation of the Due Process Clause. Parratt, 451 U.S. at 547, 101 S.Ct. at 1919. Justice Powell explained that
The intent question cannot be given "a uniform answer across the entire spectrum of conceivable constitutional violations which might be the subject of a § 1983 action.” Baker v. McCollan, 443 U.S. 137, 139-140 [99 S.Ct. 2689, 2692-93, 61 L.Ed.2d 433] (1979). Rather, we must give close attention to the nature of the particular constitutional violation asserted, in determining whether intent is a necessary element of such a violation.
Id. at 547-548, 101 S.Ct. at 1919.
The Supreme Court has adopted Justice Powell’s position. The Court has held that some conduct, which I read as at least conduct tantamount to intent, is one of the requisite elements of a viable cause of action alleging a violation of the Due Process Clause. Daniels v. Williams, 474 U.S. 327, 331-332, 106 S.Ct. 662, 665-66, 88 L.Ed.2d 662 (1986); Davidson v. Cannon, 474 U.S. 344, 347-348, 106 S.Ct. 668, 670-71, 88 L.Ed.2d 677 (1986).
In his concurring opinion in Daniels and Davidson, Justice Stevens sets forth three different types of due process violations. Daniels, 474 U.S. at 337, 106 S.Ct. at 677. The three types of due process he perceives are: 1. the due process that incorporates specific protections defined in the Bill of Rights; 2. substantive due process; and 3. procedural due process.
In this case, Colburn cannot allege a violation of a specific provision of the Bill of Rights, and issues concerning adequate notice and proper hearings are patently ludicrous in this case where Stierheim has taken her own life. Clearly Colburn is alleging a violation of substantive due process and it is precisely this type of due process violation which requires some modicum of intent or conduct tantamount to intent, as I have explained in text, supra, in order to state a viable cause of action.


. This court’s in banc decision in Davidson, 752 F.2d 817 (3d Cir.1984) (in banc), which was affirmed by the Supreme Court, 474 U.S. 344, 106 S.Ct. 668, 88 L.Ed.2d 677 (1986), recognized the requirement that some level of intent be pleaded and proved in a § 1983 due process claim or, in other words, that mere negligence is not enough. Indeed, had it held otherwise, I would not have joined the in banc opinion. The reference in our Davidson opinion to gross negligence or recklessness, 752 F.2d at 828, is obviously dicta because Davidson involved no more than mere negligence. See note 4 infra.


. The district court's charge requiring intentional conduct, which was affirmed in Campbell, reads as follows:
In order for plaintiff to prevail it must be shown that defendants actually intended to deprive him of reasonable protection, or that defendants acted with deliberate indifference to plaintiffs legitimate need for protection. When I use the phrase "deliberate indifference" I mean conduct which intentionally or deliberately or recklessly ignores any person's constitutional rights. Deliberate indifference is established only if there is actual knowledge of impending harm rather than a mere suspicion that plaintiffs would be assaulted and [if] the defendants consciously and culpably refused to take steps to prevent this assault.
Mere negligence or inadvertence does not constitute deliberate indifference. (Emphasis added)
Campbell v. Greer, 831 F.2d 700, 702 (7th Cir.1987).


. The Partridge allegations, if fleshed out with specific facts as required by our civil rights pleading jurisprudence, see text Part II., infra, might well be deemed sufficient for a § 1983 due process cause of action because they allege intentional actions by the defendants. Significantly, the court in Partridge was divided, with the majority of the Partridge court holding that the Daniels requirement was met while Judge Jolly in dissent found that even these allegations were deficient. See Partridge, 791 F.2d at 1190 (J. Jolly, dissenting) ("Hard as I may try, the words of the complaint do not lead me to the same conclusions as they do the majority.”)


. I recognize that in some contexts, no identification of particular defendants is required. District Council 47, American Federation of State, County and Municipal Employees v. Bradley, 795 F.2d 310, 314 (3d Cir.1986). Where, however, the charges made here by a plaintiff, are in terms of a police officer's familiarity with the victim's relationship with a motorcycle gang, or with police officers’ knowledge that the victim (Stierheim) was "extremely depressed for personal reasons,” or had previously jumped from a window; etc. (see Colburn’s proposed amendments, Brief of Appellant at 5-6, maj. op. at 670-71) the need for particularized identification becomes essential.


. In Davidson v. O'Lone, 752 F.2d 817, 828 (3d Cir.1984) (in banc), aff’d sub nom. Davidson v. Cannon, 474 U.S. 344, 106 S.Ct. 668, 88 L.Ed.2d 677 (1986) a case involving mere negligence (a failure of a prison official to read an inmate’s note of warning) the majority opinion included the sentence “Liability under § 1983 may be imposed on prison officials ... if there was intentional conduct, deliberate or reckless indifference to the prisoner’s safety, or callous disregard on the part of prison officials.” As earlier noted, (n. 3, supra), references to "recklessness" or "gross negligence” constituted dicta because neither had been involved in Davidson.
Of the nine judges who sat on the in banc court, only four accepted the proposition that undefined gross negligence was actionable under § 1983. See 752 F.2d at 828 n. 8. The majority's contention here, Maj. Op. at 668 n. 3 that tacit agreement to liability for gross negligence can be assumed from the dissenters in Davidson who favored liability for mere negligence, ignores the fact that the Supreme Court, in affirming Davidson, specifically rejected the in banc dissenters’ position. Moreover, the dissenting positions had been originally adopted because of the Supreme Court language which appears in Parratt and which has now been overruled by Daniels. Daniels, 474 U.S. at 330-31, 106 S.Ct. at 664-65.
It is true that in Estate of Bailey by Oare v. County of York, 768 F.2d 503, 508 (3d Cir.1985), this court, again speaking through Judge Slovi-ter, employed the terms "deliberate indifference", "reckless disregard” and "gross negligence” in discussing the standard for a § 1983 due process claim. However, in that case, as in both Davidson and the majority opinion here, no definition was, or is, given as to what those "buzzwords” mean and no content can be attributed to them from the discussion in either opinion.
Thus, as of this date, this court has yet to explicitly define the standard for a due process based § 1983 action.


. District Council 47, American Federation of State, County and Municipal Employees v. Bradley, 795 F.2d 310 (3d Cir.1986) does not hold to the contrary. District Council 47 does no more than reiterate the specificity standard set forth in Rotolo, recognizing again that the sufficiency of a civil rights complaint must be determined on a case by case basis. In District Council 47 the complainant identified the specific constitutional right violated and the specific directors of the court responsible for violating that right. There was no uncertainty in District Council 47, as to who did what to whom, when and how, as there is in this case. Hence District Council 47 does not stand for a lessening of the pleading requirements in this Circuit but rather reinforces Rotolo's requirements of specificity. Nor does the discussion concerning amending the complaint, in District Council 47, aid the plaintiff here. Even if we were to accept every proposed allegation which appears in plaintiffs memorandum filed in the district court, and the plaintiffs brief filed on appeal, the complaint still is insufficient to satisfy the requirements of § 1983 action.


. Judge Sloviter’s conclusion that Colburn’s claim is not frivolous because it provides ample notice to the defendants so that they may frame an answer to the complaint when amended, *681Maj. op. at 673-74, has unfortunately confused two issues.
Sufficient notice to frame an answer to the complaint is required only when the factual specificity of a civil rights complaint is in question. Frazier v. Southeastern Pennsylvania Transportation Authority, 785 F.2d 65, 67 (3d Cir.1986). That standard is irrelevant when the issue presented is whether a complaint is legally sufficient. To resolve this latter issue, the analysis requires that all elements which constitute such a claim be alleged.
As I have demonstrated in this dissent, the Colburn complaint, even if and when amended, does not meet either standard. Compare Part I of this dissent, supra, (legal sufficiency of complaint) with Part II, supra (factual specificity of complaint).


. Defendants have not yet responded to plaintiffs interrogatories and her requests for production of documents.
Maj. op at 667.
Plaintiff is therefore entitled to a reasonable amount of discovery to help her make the necessary showing to prove her case.
Maj. op. at 670.
After discovery the facts might show neither gross negligence nor reckless disregard of Stierheim’s rights or both.
Maj. op. at 675.
See also Maj. op. at 671 n. 6 ("Colburn cannot survive a motion for summary judgment of directed verdict without developing, by way of discovery (or proof at trial), facts beyond those set forth in her proposed amended complaint ...”).


. Section 1983 was enacted by Congress as a remedy for acts of intentional violence committed by the Ku Klux Klan, where a state was unable or unwilling to enforce the law. Monroe v. Pape, 365 U.S. 167, 174-76, 81 S.Ct. 473, 477-78, 5 L.Ed.2d 492 (1960). Thus, from its very inception, the element of some degree of *682intent has been required to state a § 1983 due process claim, and it is that element which distinguishes a § 1983 (constitutional) tort from all others.


. The majority has mischaracterized my position, when it states:
[I]n Judge Garth’s view, prison officials may sit idly by watching as a vulnerable inmate takes her own life as long as they neither supply the gun nor egg her on.
Maj. op. at 674.
As the members of the majority must know, the entire thesis of this dissent is based upon the distinction between constitutional violations and other tortious conduct. Obviously, a prison official who sits idly by while an inmate attempts suicide, as the majority hypothesizes, would not be free from liability and would unquestionably be required to respond in damages, albeit not for a constitutional violation, but for a violation of state law.
As Justice Douglas wrote for the plurality in Screws v. United States, 325 U.S. 91, 108, 65 S.Ct. 1031, 1039, 89 L.Ed. 1495 (1945), "violation of local law does not necessarily mean that federal rights have been invaded.” Indeed, Judge Sloviter herself quoted from Justice Douglas' opinion in Screws when she wrote in Davidson:
... Congress should not be understood to have attempted "to make all torts of state officials federal crimes. It brought within [the criminal provision] only specified acts done ‘under color’ of law and then only those acts which deprived a person of some rights secured by the Constitution or laws of the United States.” 325 U.S. at 109, 65 S.Ct. at 1039, also quoted in Paul v. Davis, 424 U.S. at 700, 96 S.Ct. at 1160. 752 F.2d at 824 (quoting Screws, 325 U.S. at 109, 65 S.Ct. at 1039).


. Inasmuch as I understand Judge Becker’s position to be that the term "gross negligence” is equated with a “tantamount to intent” standard, I have serious question whether the opinion, which purports to be the majority opinion, does in fact speak for the majority of the court.


. Does the majority expect judicial notice to be taken that swallowing three valium pills will result in death? Indeed, the inference is greater that if the pills remained in her possession and had been ingested, Stierheim might not have taken her own life that night.


. The majority also ignores the fact that the decedent was dressed in a halter top and denim shorts. Apparently the gun which she used to kill herself was concealed in a body cavity. Given the constitutionally suspect nature of body cavity searches, it is ludicrous to hold that the failure to perform this most intrusive action creates liability for damages. See Note, Do Prison Inmates Retain any Fourth Amendment Protection From Body Cavity Searches?, 56 U.CinX. Rev. 739 (1987) (“It is precisely this instinctive feeling that body cavity searches grossly intrude upon the very core of an individual’s privacy that should cause courts to give serious consideration to the legitimacy of the practice.”).


.See City of Oklahoma City v. Tuttle, 471 U.S. 808, 105 S.Ct. 2427, 85 L.Ed.2d 791 (1985).


. 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). The Monell court held that only deprivations suffered pursuant to municipal "custom” or “policy” could lead to municipal liability; thus providing a fault based analysis for imposing municipal liability.


. The importance in defining a meaningful standard for § 1983 claims cannot be overemphasized in light of the tremendous numbers of civil rights cases that are brought in federal courts today. Whereas in 1960, only 280 suits were filed in federal court under all the civil rights acts, Levitt, Preemption of Section 1983 by Title VII: An Unwarranted Deprivation of Remedies, 15 Hofstra L.Rev. 265, 267 n. 13. (1987), by 1986 that number has grown to 40,970 or roughly one out of every six civil cases. Annual Report of the Director of the Administrative Office of the United States Courts, (1986). At the very least, the litigants who file, and the district court judges who must decide, these cases should be furnished with a reliable standard which affords uniformity and certainty in its application.
Judge Sloviter’s suggestion, Maj. op. at 674, that because the Supreme Court has yet to explicitly define a standard for a due process based § 1983 claim, that we should also forebear from doing so, is surprising. On her theory, no new legal or constitutional development could ever appear in other than a Supreme Court opinion, thereby rendering all inferior courts incapable of discharging their functions.